Citation Nr: 1020900	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a temporary total rating based on 
hospitalization or convalescence for a service-connected 
disability.

2.  Entitlement to an increased rating for a psychiatric 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2008 and July 2009 rating decisions that 
denied the benefits sought on appeal.  In April 2010, the 
Veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge.  Following that hearing, the 
Veteran submitted additional evidence to the Board, 
accompanied by a waiver of RO consideration.  Nevertheless, 
in view of the action taken below, initial consideration of 
that evidence by the RO should be undertaken.

A June 2008 rating decision denied entitlement to a total 
disability rating due to individual unemployability based on 
a service-connected disability (TDIU) on the grounds that the 
Veteran's rating of 30 percent for PTSD did not meet the 
schedular criteria for TDIU.  38 C.F.R. § 4.16(a) (2009).  
Although the Veteran has not filed a formal notice of 
disagreement with the previous June 2008 denial of his TDIU 
claim, he has submitted additional evidence regarding his 
inability to work due to his service-connected disability.  
The Board interprets that additional evidence as raising an 
implicit new claim for TDIU.  As that new claim has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to a higher rating for a psychiatric 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran has a service-connected disability that has required 
hospital treatment, in a VA facility or an approved private 
facility, for a period in excess of 21 days.

2.  The competent evidence of record does not show that the 
Veteran has a service-connected disability that has resulted 
in surgery necessitating at least one month of convalescence; 
surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total 
rating based on hospital treatment or observation due to a 
service-connected disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.29 (2009).

2.  The criteria for the assignment of a temporary total 
rating based on the need for a period of convalescence 
following hospital treatment due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. § 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, in written statements and testimony before the 
Board, asserts that he is entitled to a temporary total 
rating based upon two periods of inpatient treatment that he 
received for his service-connected psychiatric disability in 
late June and early July 2008 and in late July and early 
August of 2008.  

A total disability rating will be assigned when it is 
established that one or more service-connected disabilities 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29 (2009).  

A temporary total rating will be also assigned without regard 
to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that treatment of one or more service-connected 
disabilities resulted in surgery necessitating at least one 
month of convalescence; surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30 (2009).

The Veteran's VA medical records show that he underwent VA 
psychiatric inpatient treatment from June 24, 2008, to July 
3, 2008, and from July 25, 2008, to August 5, 2008.  During 
those periods of VA hospitalization, he was diagnosed with 
and treated for panic disorder with agoraphobia and rule out 
alcohol-related dementia.  

The Board recognizes that, in a June 2009 VA opinion, a VA 
examiner who had previously diagnosed the Veteran with PTSD 
indicated that his panic disorder with agoraphobia was not 
related to his service-connected psychiatric disability.  
Nevertheless, the Board observes that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities. Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Consequently, the panic disorder with 
agoraphobia and related psychiatric symptoms for which the 
Veteran received VA inpatient treatment are contemplated in 
his award of service connection for a psychiatric disability.  
Accordingly, the Board finds that, notwithstanding the VA 
examiner's June 2009 opinion, the Veteran did receive 
inpatient treatment in a VA medical facility for a service-
connected psychiatric disability, and the remaining question 
is whether that treatment resulted in hospitalization or 
convalescence warranting a total temporary rating.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.29, 4.30 
(2009).  

The Veteran does not contend, and the competent evidence of 
record does not otherwise show, that his periods of VA 
inpatient treatment, considered either separately or in 
tandem, exceeded 21 days.  38 C.F.R. § 4.29 (2009).  Nor does 
the evidence of record indicate that the Veteran received 
treatment for psychiatric problems, or any other service-
connected disability, resulting in at least one month of 
convalescence, surgery with severe post-operative residuals, 
or immobilization by cast of one major joint or more.  38 
C.F.R. § 4.30 (2009).   

The Board recognizes that, in a July 2009 written statement 
and at his April 2010 Board hearing, the Veteran asserted 
that he was not required to leave the hospital before 21 days 
had elapsed and that he left early of his own volition 
because he "didn't want to ride the system" by taking up a 
bed that someone else could use and because he did not 
"understand this 21-days [rule]."  However, the Veteran 
expressly acknowledged that, after each brief period of 
hospitalization, he "felt fine," thereby indicating that he 
did not experience any complications warranting longer 
inpatient treatment in excess of 21 days.  Additionally, 
while the Veteran testified that, following his periods of 
inpatient treatment, he continued to take medication for his 
psychiatric disability, he did not report any history of 
post-surgical convalescence, severe post-operative residuals, 
or immobilization by cast of one or more major joints.  

For the foregoing reasons, the Board finds that the 
requirements for the assignment of a temporary total 
disability rating based on hospitalization or convalescence 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.29, 4.30 (2009).  Accordingly, the Veteran's 
claim for a temporary total disability rating must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The preponderance of the evidence is against the Veteran's 
claim for temporary total ratings, and that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board observes that the provisions of the law 
regarding notice and assistance with development have no 
effect on an appeal where, as here, the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter. 38 U.S.C.A. § 5103A (West 2002); Manning v. 
Principi, 16 Vet. App. 534 (2002).


ORDER

A temporary total rating based on hospitalization or 
convalescence due to a service-connected disability is 
denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim for an increased rating for a psychiatric 
disability.

The Veteran contends that his service-connected psychiatric 
disability has effectively worsened since his most recent VA 
psychiatric examination in April 2008.  Specifically, he 
testified at his March 2010 Travel Board hearing that, in the 
past year, he and his fourth wife had separated due to his 
mental health problems.  Additionally, the Veteran's recent 
written statements and Board testimony indicate that he has 
experienced recurrent thoughts of suicide, frequent 
nightmares that cause him to wet the bed, and worsening 
depression and social withdrawal tendencies that prevent him 
from working and engaging in activities, such as meetings of 
the American Legion, which he once enjoyed.   

The record shows that, on examination in April 2008, the 
Veteran reported a long history of violent outbursts, panic 
attacks, anxiety, depression, and related psychiatric 
problems that had their onset in service when he was sexually 
assaulted by a fellow soldier.  The Veteran also reported a 
history of alcoholism, but indicated that he had been sober 
for many years.  

In terms of his occupational and social history, the Veteran 
indicated that, after leaving the military, he had worked as 
an automaker, truck driver, and custodian.  He added that he 
had recently quit his job due to physical and emotional 
disabilities.  The Veteran also reported that, while he was 
currently happily married, he had been divorced three times 
and had two adult children from whom he was estranged.  He 
blamed his marital and family problems on his history of 
alcohol abuse and the amount of time he had spent working 
away from home.

On mental status examination, the Veteran appeared alert and 
displayed a euthymic mood, congruent affect, and clear and 
coherent speech.  It was noted that he had hand tremors but 
did not otherwise appear to be in emotional or physical 
distress.  The Veteran did not demonstrate any psychotic, 
paranoid, or anxious behaviors.  Nor did he display any signs 
of delusion, auditory or visual hallucination, or homicidal 
or suicidal ideation.  Additionally, the Veteran's short-term 
memory and concentration were found to be within normal 
limits.

Based on the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with 
PTSD based on military sexual assault, dysthymia, alcohol 
dependence in full remission, and worsening depression due to 
his declining health.  The VA examiner assigned the Veteran a 
Global Assessment and Functioning (GAF) score of 65, which 
reflected mild symptoms of social and occupational 
impairment.

Subsequent VA medical records show that the Veteran was 
briefly hospitalized on two occasions in June, July, and 
August 2008 for mental health problems, including panic 
disorder with agoraphobia and rule out alcohol-related 
dementia.  The April 2008 VA examiner issued an August 2009 
addendum opinion indicating that the mental health problems 
for which the Veteran required inpatient treatment were not 
related to his PTSD.  Nevertheless, VA must consider all of 
the Veteran's current mental health problems, including those 
for which he was hospitalized, in determining whether a 
higher rating is warranted for his service-connected 
psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).   

The record thereafter shows that the Veteran has continued to 
receive outpatient VA psychiatric treatment on a frequent 
basis.  Specifically, VA medical records dated from August 
2009 to April 2010 reflect complaints of worsening PTSD 
symptoms, which the Veteran has attributed to combat-related 
stressors in Korea that were not addressed at his April 2008 
VA examination.  Additionally, the Veteran has reported that 
his psychiatric problems have been exacerbated by his recent 
marital problems and declining physical health.  His GAF 
scores during this period have ranged from 55 to 65, 
reflecting mild to moderate levels of impairment.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 
69 (1995).  When available evidence is too old for an 
adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while the 
Veteran's April 2008 VA examination is not overly stale, he 
has submitted clinical and lay evidence indicating that his 
PTSD and other psychiatric problems have worsened since the 
date of that examination.  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that a new examination is necessary to fully and fairly 
assess the merits of his claim.  38 U.S.C.A. § 5103A(d).  
Moreover, that new VA examination and opinion should include 
a review of all pertinent evidence in the Veteran's claims 
folder.  38 C.F.R. § 4.1 (2009).  Furthermore, in light of 
the aforementioned clinical and lay evidence, that 
examination should include specific findings regarding the 
impact of the Veteran's service-connected psychiatric 
disability on his occupational and social functioning.  

Additionally, VA medical records appear to be outstanding.  
Following the April 2010 Board hearing, the record was held 
open to allow the Veteran to submit VA psychiatric outpatient 
records dated through the end of the month.  Those records 
show that the Veteran was scheduled to return to the VA 
psychiatric outpatient clinic in late May 2010 or earlier if 
needed.  As no VA medical records dated since April 2010 have 
yet been associated with his claims folder and it appears 
that there may be subsequent VA medical records containing 
information pertinent to the Veteran's claim, the Board finds 
that efforts to obtain those records should be made on 
remand.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested. 

1.  Obtain and associate with the 
claims folder all medical records from 
the VA Medical Center in Sheridan, 
Wyoming, dated since May 2010. 

2.  After obtaining the above records, 
schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
psychiatric disability.  The claims 
folder should be reviewed by the 
examiner, and the examination report 
should reflect that review.  The 
examiner should provide a complete 
rationale for all conclusions reached 
and should discuss those findings in 
relation to the pertinent evidence of 
record, particularly the Veteran's 
previous VA examination conducted in 
April 2008 with June 2009 addendum, his 
subsequent VA treatment for PTSD and 
other psychiatric problems, and his 
written statements and April 2010 
Travel Board testimony suggesting a 
worsening of his symptoms.  
Additionally, the examiner should 
provide a full multi-axial diagnosis 
pursuant to DSM-IV, to include a GAF 
score.  All signs and symptoms of any 
psychiatric disability should be 
reported in detail.  The examiner 
should also describe the overall impact 
of the Veteran's psychiatric problems 
on his occupational and social 
functioning.  

3.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


